Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/26/2022 has been entered.

Response to Arguments
With respect to the Applicants’ remarks to claims 1, 16, and 21 that, “The Office Action alleges it would have been obvious to modify Boyden with first and second fin zones having different fin densities as disclosed by Logan because doing so would allow the fin zones to be able to dissipate varying amounts of heat. See Office Action at pp. 3-4. However, neither Boyden nor Logan disclose such a benefit from fin zones having different fin densities. Instead, Logan discloses different fin densities with different surface areas are effective at removing VOCs (e.g., isopropyl alcohol) from nitrogen. Moreover, Logan is attempting to solve a problem (e.g., removing VOCs from a stream of gas) that is not even a factor in Boyden (e.g., a cooling manifold). Thus, Logan is non-analogous art. Consequently, there is no motivation for combining with (Present remarks pages 8-9) the Examiner respectfully submits that, “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212.1”  Thus the question of whether Logan is nonanalogous art seems to turn on whether Logan is reasonably pertinent to the problem faced by the inventor (since the Examiner finds that Logan is not in the same field of endeavor).  Without conceding to the Applicants’ remarks, and in the interest of furthering prosecution, the Examiner has WITHDRAWN the Logan reference in favor of Muthigi et al. (US 2013/0068433 – hereinafter, “Muthigi”) which, as per below, teaches different fin densities in a cold plate.  
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 16-19, 21-23, 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over Boyden et al. (US 2019/0246523 – hereinafter, “Boyden”) in view of Muthigi.
With respect to claim 1, Boyden teaches (In Figs 2, 5-7) a system comprising: a cage housing (14); and a plurality of plates (11, 12) disposed within the cage housing (See Fig 2, 11, 12 are under the top cover of the cage housing 14), each plate comprising: an interior chamber (39), the interior chamber comprising: a first interior surface (11h), a second interior surface (34) opposite the first interior surface, a first fin zone (Fig A below), a second fin zone (Fig A below), and a plurality of fins (71) disposed in the first fin zone and the second fin zone (See Fig A below), the plurality of fins extending from the second interior surface towards the first interior surface (See Fig 5), wherein fins disposed in the first fin zone have a first fin-density, and fins disposed in the second fin zone have a second fin-density; a first fluid inlet (Outside opening of 42/43); and a first fluid outlet (Outside opening of the other of 42/43).  Boyden fails to 

    PNG
    media_image1.png
    498
    819
    media_image1.png
    Greyscale


With respect to claim 3, Boyden further teaches that the first fluid outlet of a first plate (12) of the plurality of plates (11, 12) is fluidly coupled (via 24) to the first fluid inlet of a second plate (11) of the plurality of plates (See Fig 2, see also ¶ 0048).
With respect to claim 4, Boyden further teaches that the second fluid inlet (Opening in chamber of 39 where fluid enters 12) of the first plate of the plurality of plates is fluidly coupled to a fluid outlet of the second plate (11) of the plurality of plates (See Fig 2 where fluid enters 12 and exits 11 via 23 and all inlets and outlets of each plate are fluidically connected).
With respect to claim 16, Boyden teaches (In Figs 2, 5-7) a cold plate (11) comprising: an interior chamber (39), the interior chamber comprising: a first interior surface (11h), a second interior surface (34) opposite the first interior surface (See Fig 5), a first fin zone comprising fins with a first fin-density (See Fig A above), a second fin zone comprising fins having a second fin-density (See Fig A above), and the fins (71) disposed in the first fin zone and the fins in the second fin zone extend from the second interior surface (34) towards the first interior surface (See Fig 5); a first fluid inlet (Outside opening of 42/43); and a first fluid outlet (Outside opening of the other of 42/43).  Boyden fails to specifically teach or suggest that the second fin density is different from the first fin density. Muthigi, however, teaches a cold plate which includes a first fin zone comprising fins with a first fin density and a second fin zone comprising 
With respect to claim 17, Boyden further teaches that the plurality of fins in the first fin zone are organized into a first set of fin groups that are separated by gaps (See Fig A above), and the plurality of fins in the second fin zone are organized into a second set of fin groups that are separated by the gaps (See Fig A above).
With respect to claim 18, Boyden further teaches that each fin group of the first and second sets of fin groups corresponds to a predetermined heat source (16).
With respect to claim 19, Boyden further teaches a second fluid inlet (Opening within the chamber where fluid enters the chamber); and a second fluid outlet (Opening within the chamber where fluid exits the chamber).
With respect to claims 21 and 23, Boyden teaches (In Figs 2, 5-7) a system comprising: a cage housing (14) configured to receive a plurality of pluggable modules (16), each pluggable module having a first heat source and a second heat source (¶ 0043, “the devices themselves may generated (sic) thermal heat” (emphasis added)); and a cold plate (12) disposed within the cage housing, the cold plate comprising an 

    PNG
    media_image2.png
    396
    645
    media_image2.png
    Greyscale


With respect to claim 22, Boyden as modified by Muthigi teaches the limitations of claim 21 as per above but Boyden fails to specifically teach or suggest that the first fin zone of each fin group of the plurality of fin groups is configured to align with the first heat source of a respective pluggable module of the plurality of pluggable modules, and the second fin zone of each fin group of the plurality of fin groups is configured to aligned with the second heat source of a respective pluggable module of the plurality of pluggable modules.  Muthigi, however, teaches aligning a first high density fin group with a high heat generating component and aligning a second lower density fin group with a lower heat generating component (¶ 0020).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Muthigi with that of Boyden, such that, in Boyden, the first fin zone of each fin group of the plurality of fin groups is configured to align with the first 
With respect to claim 25, Boyden further teaches that the cold plate further comprising a first inlet (Exterior opening in 40 where fluid enters 40) and a first outlet (Exterior opening in 41 where fluid exits 41) opposite the first inlet.
With respect to claim 26, Boyden further teaches that the first inlet and the first outlet are fluidly coupled with the first fin zone (See Fig A above where both fin zones are fluidically coupled to 40, 41).
With respect to claim 27, Boyden further teaches that the cold plate further comprises a second inlet (Opening in chamber (39) associated with 40) and a second outlet (Opening in chamber (39) associated with 41) opposite the second inlet.
With respect to claim 28, Boyden further teaches that the second inlet and the second outlet are fluidly coupled with the second fin zone (See Fig A above where both fin zones are fluidically coupled to the second inlet and the second outlet).
With respect to claim 29, Boyden further teaches that the first fluid inlet (Outside opening of 42/43) is fluidly coupled to a fluid supply line (25) and the second fluid outlet (Opening within the chamber where fluid exits the chamber) is fluidly coupled to a return line (24, See Fig 2 which shows cold plate (12a) which is connected to a fluid supply line (25) and a fluid return line (24).

Claims 6-7, 20, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Boyden in view of Muthigi and further in view of Gotou et al. (US 9,562,728 – hereinafter, “Gotou”).
With respect to claim 6, Boyden as modified by Muthigi teaches the limitations of claim 2 as per above but fails to specifically teach or suggest the limitations of claim 6.  Gotou, however, teaches (In Fig 2) a cooling device (10) which includes a fluid barrier (38) separating a first fin zone (Zone where left fin member (16) exists) from a second fin zone (Zone where middle fin member (16) exists), wherein a first fluid inlet (opening in 34) and a first fluid outlet (opening in 36) are fluidly coupled to the first fin zone of an interior chamber (See Fig 2, fluid flows in through 30, through the fin zones, and out through 32), and a second fluid inlet (30) and a second fluid outlet (32) are fluidly coupled to the second fin zone of the interior chamber (Fluid flows in through 30, across the second fin zone and out of the outlet 32).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gotou with that of Boyden as modified by Muthigi, such that a fluid barrier is placed between the first fin zone and the second fin zone of Boyden, as taught by Gotou, since doing so would allow for the fluid to be better directed within the chamber thus providing for better cooling of the fins.
With respect to claim 7, Boyden further teaches that the first fluid outlet (Outside opening of the other of 42/43) of a first plate (12) of the plurality of plates is fluidly coupled to the second fluid inlet (Opening within the chamber where fluid enters the chamber) of the first plate (12) of the plurality of plates (See Fig 7, all fluid inlets and outlets of plate 12 are fluidically connected).

With respect to claim 24, Boyden as modified by Muthigi teaches the limitations of claim 21 as per above but fails to specifically teach or suggest the limitations of claim 24.  Gotou, however, teaches (In Fig 2) a cooling device (10) which includes a fluid barrier (38) separating a first fin zone (Zone where left fin member (16) exists) from a second fin zone (Zone where middle fin member (16) exists).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gotou with that of Boyden as modified by Muthigi, such that a fluid barrier is placed between the first fin zone and the second fin zone of Boyden, as taught by Gotou, since doing so would allow for the fluid to be better directed within the chamber thus providing for better cooling of the fins.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,112,189 to Nakano et al. further teaches a cold plate with multiple fin densities;
US 10,617,035 to Mayberry et al. which further teaches a cold plate with multiple fin densities (Fig 12); and
US 2019/0226765 to Xu et al. which further teaches a heat exchanger with multiple fin densities (Fig 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201. The examiner can normally be reached M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ZACHARY PAPE/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 MPEP 2141.01(a)(I)